



Exhibit 10.2


[INSERT DATE OF DELIVERY]


EXECUTIVE TERMINATION PAY AGREEMENT
[INSERT NAME OF EXECUTIVE OFFICER]


This Executive Termination Pay Agreement (the “Agreement”), dated as of
_______________, 20___ is between J. C. Penney Corporation, Inc. (“Corporation”)
and [INSERT NAME OF EXECUTIVE OFFICER], its [TITLE], a member of the
Corporation’s executive team (the “Executive”).


WHEREAS, in order to achieve its long-term objectives, the Corporation
recognizes that it is essential to attract and retain superior executives;


WHEREAS, in order to induce the Executive to serve in the Executive’s position
with the Corporation, the Corporation desires to provide the Executive with the
right to receive certain benefits in the event the Executive experiences an
Involuntary Separation from Service other than for Cause, as defined in this
Agreement, on the terms and subject to the conditions hereinafter set forth; and


WHEREAS, in return for receiving the benefits provided for in this Agreement in
connection with the Executive’s Involuntary Separation from Service other than
for Cause, the Executive agrees to be bound by certain restrictive covenants, as
described in Section 3 of this Agreement, in connection with the Executive’s
Voluntary Separation from Service or Involuntary Separation from Service other
than for Cause.


NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained, it is agreed as follows:


1.
Termination Payments and Benefits.



1.1
Death or Permanent Disability. In the event of a Separation from Service due to
death, or in the event of a Separation from Service within 30 days following a
determination of Permanent Disability (as defined in Section 2 of this
Agreement) of the Executive, then as soon as practicable or within the period
required by law, but in no event later than 30 days after Separation from
Service, the Corporation shall pay:



(a)
the Compensation Payments; and



(b)
the Prorated Bonus.



The payment of any death benefits or disability benefits under any employee
benefit or compensation plan that is currently maintained by the Corporation for
the Executive’s benefit shall be governed by the terms of such plan in effect at
the time of death or permanent disability.
1.2
Involuntary Separation from Service for Cause. In the event of the Involuntary
Separation from Service (as defined in Section 2 of this Agreement) of the
Executive for Cause (as defined in Section 2 of this Agreement), the Corporation
shall pay the Compensation Payments to the Executive as soon as practicable or
within the period required by law, and the Executive shall be entitled to no
other compensation, except as otherwise due to the Executive under applicable

1





--------------------------------------------------------------------------------





law, or an applicable plan or program for which he or she remains eligible as of
the date of the Involuntary Separation from Service. The Executive shall not be
entitled to the payment of any bonuses for any portion of the fiscal year in
which such Separation from Service occurs. If the Executive has accrued a bonus
for all, or a portion of, the fiscal year preceding the date of such Separation
from Service that is readily ascertainable, but not yet paid, the Executive
shall be entitled to such payment in the same form and manner as otherwise set
forth in the Management Incentive Compensation Program or other applicable plan
or program for which he or she remains eligible as of the date of the
Involuntary Separation from Service.


1.3
Voluntary Separation from Service by the Executive. In the event of a Voluntary
Separation from Service by the Executive (i) the Corporation shall pay the
Executive any accrued and unpaid Base Salary as soon as practicable or within
the period required by law, and (ii) the Executive agrees to be bound by the
terms of the Covenants and Representations contained in Section 3 of this
Agreement. The Executive shall be entitled to no other compensation, except as
otherwise due to the Executive under applicable law, or applicable plan or
program for which he or she remains eligible as of the date of the Voluntary
Separation from Service. The Executive shall not be entitled to the payment of
any bonuses, including any amounts payable under the Management Incentive
Compensation Program for any portion of the fiscal year in which such Separation
from Service occurs, except as may otherwise be expressly provided under the
Management Incentive Compensation Program. If the Executive has accrued a bonus
for all, or a portion of, the fiscal year preceding the date of such Separation
from Service that is readily ascertainable, but not yet paid, the Executive
shall be entitled to such payment in the same form and manner as otherwise set
forth in the Management Incentive Compensation Program or other applicable plan
or program for which he or she remains eligible as of the date of the Voluntary
Separation from Service.



1.4    Involuntary Separation from Service without Cause.


(a)
Form and Amount. In the event of the Involuntary Separation from Service of the
Executive without Cause, the Corporation shall pay the Compensation Payments to
the Executive as soon as practicable or within the period required by law. In
addition, conditioned upon receipt of the Executive’s written release of claims
in such form as may be required by the Corporation and the expiration of any
applicable period during which the Executive can rescind or revoke such release,
the Corporation shall pay the Executive















2





--------------------------------------------------------------------------------







(i)
severance pay in equal installments, no less frequently than monthly, during the
applicable Severance Period equal to the Executive’s monthly Base Salary;



(ii)
the Executive’s target annual incentive (at $1.00 per unit) under the
Corporation’s Management Incentive Compensation Program for the fiscal year in
which the Executive experiences an Involuntary Separation from Service other
than for Cause converted to a monthly amount by dividing that target annual
incentive amount by 12, in equal installments, no less frequently than monthly,
during the applicable Severance Period;



(iii)
subsidized COBRA payments, if the Executive is eligible for continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”) under the group health plan coverage options (medical, dental,
vision, etc.) under the J. C. Penney Corporation, Inc. Health and Welfare
Benefit Plan (“Health and Welfare Plan”) and the Executive elects COBRA
continuation coverage under the group health plan coverage options under the
Health and Welfare Plan. The amount of such subsidy shall be equal to the
Corporation’s portion of the premium cost of the Executive’s group health plan
coverage elections under the Health and Welfare Plan that the Corporation paid
while the Executive was an active associate;

(iv)
a lump sum equal to (a) Special Bonus Hours to the extent provided under Section
1.4(c) of this Agreement, if applicable, and (b) $25,000 to pay for outplacement
services and financial counseling services.; and

(v)
a lump sum equal to the Severance Bonus. If the Executive has accrued a bonus
for all, or a portion of, the fiscal year preceding the date of such Separation
from Service that is readily ascertainable, but not yet paid, the Executive
shall be entitled to such payment in the same form and manner as otherwise set
forth in the Management Incentive Compensation Program or other applicable plan
or program for which he or she remains eligible as of the date of the
Involuntary Separation from Service.

Notwithstanding the foregoing, such lump sum amounts under this Section 1.4(a)
shall be paid to the Executive within 14 days of the Executive’s Involuntary
Separation from Service other than for Cause, but in no event later than two and
one-half months after the end of the Executive’s tax year in which the
Involuntary Separation from Service occurs. If the applicable revocation or
rescission period described in this




3





--------------------------------------------------------------------------------





Section 1.4(a) with respect to any waiver or release of claims begins in one
taxable year and ends in a second taxable year, any payments and other rights
described in this Section 1.4(a) shall not commence until the second taxable
year. In addition to the payments provided for herein, following an Involuntary
Separation from Service other than for Cause, the Corporation shall also provide
to the Executive Accelerated Vesting as provided in Section 1.4(d) of this
Agreement.
(b)
Health and Dental Insurance Continuation. Following an Involuntary Separation
from Service other than for Cause, the Executive will, as provided in Section
1.4(a)(iii) of this Agreement, be eligible to receive COBRA continuation
coverage under the group health plan options, as applicable, at active associate
rates if (i) the Executive is enrolled in a full-time group health plan option,
as applicable, under the Health and Welfare Plan on the effective date of the
Executive’s Involuntary Separation from Service other than for Cause and the
Corporation currently is paying a portion of the Executive’s premium for the
group health plan coverage on the Executive’s behalf, and (ii) the Executive
timely elects COBRA continuation coverage under the Health and Welfare Plan. If
the Executive satisfies these prerequisites, the Corporation will allow the
Executive to participate in COBRA continuation coverage under the Health and
Welfare Plan at active associate rates until the earlier of (i) the end of the
month that coincides with or next follows the term of the Severance Period; and
(ii) the end of the month prior to the month the Executive fails to timely make
any required premium payment under the Health and Welfare Plan in connection
with receiving COBRA continuation coverage under the Health and Welfare Plan or
otherwise loses eligibility for COBRA continuation coverage. Any subsidized
COBRA continuation coverage provided under this Section 1.4(b) will run
concurrently with the Executive’s maximum statutory continuation period under
COBRA.



(c)
Special Bonus Hours. Following an Involuntary Separation from Service, the
Corporation shall pay the Executive a lump sum payment for Special Bonus Hours,
if the Executive is a participant in the Corporation’s PTO Policy. Such payment
shall be determined in accordance with the provisions of the PTO Policy
applicable to an involuntary termination resulting from a reduction in force.



(d)
Accelerated Vesting. On Executive’s Involuntary Separation from Service other
than for Cause, Executive shall:













5





--------------------------------------------------------------------------------







(i)
with respect to any equity award that constitutes an Inducement Award,
immediately vest in such Inducement Award as provided in the applicable award
notice or agreement evidencing the award.



(ii)
with respect to any award of stock options, stock appreciation rights, or
time-based restricted stock or restricted units, immediately vest in a prorated
number of the stock options, stock appreciation rights, and/or time-based
restricted stock or restricted stock units based on the Executive’s length of
employment during the vesting period provided in the applicable award notice or
agreement.

  
(iii)
with respect to any award of performance-based restricted stock or restricted
stock unit awards, vest in a prorated number of such performance-based
restricted stock or restricted stock units based on (X) Executive’s length of
employment during the performance period, and (Y) the attainment of the
performance goal as of the end of the performance period, all as provided under
the terms of the respective award notice or agreement.



(iv)
with respect to any award of performance cash, vest in a prorated amount of such
performance cash based on (X) Executive’s length of employment during the
performance period, and (Y) the attainment of the performance goal as of the end
of the performance period, all as provided under the terms of the respective
award notice or agreement.



1.5
Section 409A. To the extent applicable, it is intended that portions of this
Agreement either comply with or be exempt from the provisions of section 409A of
the Code (as defined in Section 2 of this Agreement). Any provision of this
Agreement that would cause this Agreement to fail to comply with or be exempt
from Code section 409A shall have no force and effect until such provision is
either amended to comply with or be exempt from Code section 409A (which
amendment may be retroactive to the extent permitted by Code section 409A and
the Executive hereby agrees not to withhold consent unreasonably to any
amendment requested by the Corporation for the purpose of either complying with
or being exempt from Code section 409A).



1.6
Enforcement and Forfeiture. Notwithstanding the foregoing provisions of this
Section 1, in addition to any remedies to which the Corporation is entitled, any
right of the Executive to receive termination payments and benefits under
Section 1 shall be forfeited to the extent of any amounts payable or benefits to
be provided after a breach of any covenant set forth in Section 3. On the
Corporation’s becoming aware that the Executive has breached, or











6





--------------------------------------------------------------------------------





potentially has breached, any covenant set forth in Section 3 of this Agreement,
the Corporation shall suspend all future installment payments under Section
1.4(a) of this Agreement and may seek full recoupment of all amounts previously
paid to the Executive under Section 1.4(a) this Agreement, and reasonable
attorneys’ fees and legal expenses incurred in obtaining such recoupment. The
forfeiture or recoupment of any equity awards that are subject to covenants like
those contained in Section 3 of this Agreement shall be governed by the terms of
the applicable equity award agreement containing such covenants.


1.7
Non-Eligibility For Management Incentive Compensation Program benefits and Other
Company Separation Pay Benefits. The benefits provided for herein are intended
to be in lieu of, and not in addition to, benefits under the Management
Incentive Compensation Program the Executive could earn with respect to any
incentive compensation or bonus program in place for the fiscal year in which
the Executive’s Involuntary Separation from Service other than for Cause occurs
or any other separation pay benefits to which the Executive might be entitled,
including those under the Corporation’s Separation Pay Plan, or any successor
plan or program offered by the Corporation, which the Executive hereby waives.
If the Executive receives benefits under the Corporation’s CIC Plan, in the
event of Employment Termination (as defined in the CIC Plan), the covenants set
forth in Section 3 hereof shall automatically terminate and, if the Executive
shall receive all benefits to which the Executive is entitled under the CIC
Plan, the Executive waives all benefits hereunder.



1.8
Corporation’s Right of Offset. If the Executive is at any time indebted to the
Corporation, or otherwise obligated to pay money to the Corporation for any
reason, to the extent exempt from or otherwise permitted by Code section 409A
and the Treasury Regulations thereunder, including Treasury Regulation section
1.409A-3(j)(4)(xiii) or any successor thereto, the Corporation, at its election,
may offset amounts otherwise payable to the Executive under this Agreement,
including, but without limitation, Base Salary and incentive compensation
payments, against any such indebtedness or amounts due from the Executive to the
Corporation, to the extent permitted by law.



1.9
Mitigation. In the event of the Involuntary Separation from Service of the
Executive, the Executive shall not be required to mitigate damages by seeking
other employment or otherwise as a condition to receiving termination payments
or benefits under this Agreement. No amounts earned by the Executive after the
Executive’s Involuntary Separation from Service, whether from self-employment,
as a common law employee, or otherwise, shall reduce the amount of any payment
or benefit under any provision of this Agreement.











7





--------------------------------------------------------------------------------







1.10
Resignations. Except to the extent requested by the Corporation, upon
termination of the Executive’s service with the Corporation for any reason, the
Executive shall immediately resign all positions and directorships with the
Corporation and each of its subsidiaries and affiliates.



2.
Certain Definitions.



As used in this Agreement, the following terms shall have the following
meanings:
2.1    “Agreement” shall mean this Executive Termination Pay Agreement.


2.2
“Base Salary” shall mean the Executive’s annual base salary as in effect at the
effective date of termination of the Executive’s employment with the
Corporation.



2.3
“Cause” shall mean (a) an intentional act of fraud, embezzlement, theft or any
other material violation of law that occurs during or in the course of
Executive’s employment with the Corporation; (b) intentional damage to the
Corporation’s assets; (c) intentional disclosure of the Corporation’s
confidential information contrary to Corporation’s policies; (d) material breach
of Executive’s obligations under this Agreement; (e) intentional engagement in
any competitive activity which would constitute a breach of Executive’s duty of
loyalty or of Executive’s obligations under this Agreement; (f) the willful and
continued failure to substantially perform Executive’s duties for the
Corporation (other than as a result of incapacity due to physical or mental
illness); provided, however, that termination for Cause based on clause (f)
shall not be effective unless the Executive shall have written notice from the
Chief Executive Officer of the Corporation (which notice shall include a
description of the reasons and circumstances giving rise to such notice) not
less than 30 days prior to the Executive’s termination and the Executive has
failed after receipt of such notice to satisfactorily discharge the Executive’s
duties; or (g) intentional breach of any of Corporation’s policies, willful
conduct or gross negligence by Executive that is in either case demonstrably and
materially injurious to Corporation, monetarily or otherwise. Failure to meet
performance standards or objectives, by itself, does not constitute “Cause.”
“Cause” also includes any of the above grounds for dismissal regardless of
whether the Corporation learns of it before or after terminating Executive’s
employment.



2.4
“CIC Plan” shall mean the Corporation’s Change in Control Plan, to which
Executive is a participant at the time of termination of employment.



2.5
“Code” shall mean the Internal Revenue Code of 1986, as amended, including
proposed, temporary or final regulations or any other guidance issued by the
Secretary of the Treasury or the Internal Revenue Service with respect thereto.







8





--------------------------------------------------------------------------------





2.6
“Compensation Payments” shall mean:



(a)
any accrued and unpaid Base Salary (as defined in Section 2 of this Agreement);
and



(b)
any vacation to which the Executive was entitled as of the effective date of
termination of the Executive’s employment with the Corporation under the terms
of the applicable MTO Policy or PTO Policy to which Executive is a participant
at the time of termination of employment.



2.7
“Competing Business” shall have the meaning ascribed thereto in Section 3.4 of
this Agreement.



2.8
“Corporation” shall mean J.C. Penney Corporation, Inc.



2.9
“Executive” shall mean the undersigned member of the Corporation’s executive
team.



2.10
“Inducement Award” shall mean an equity award granted to Executive in
consideration of Executive’s (i) employment with the Corporation and (ii)
forfeiture of equity awards granted by a former employer.



2.11
“Involuntary Separation from Service” shall mean Separation from Service due to
the independent exercise of the unilateral authority of the Service Recipient to
terminate the Executive's services, other than due to the Executive’s implicit
or explicit request, where the Executive was willing and able to continue
performing services, within the meaning of Code section 409A and Treasury
Regulation section 1.409A-1(n)(1) or any successor thereto.



2.12
“Management Incentive Compensation Program” shall mean the Amended and Restated
Management Incentive Compensation Program approved by shareholders of J. C.
Penney Company, Inc. on May 19, 2017, as such may be amended from time to time,
or any successor plan or program that replaces the Management Incentive
Compensation Program.



2.13
"MTO Policy” shall mean the Corporation’s My Time Off Policy, to which the
Executive is a participant at the time of termination of employment.



2.14
“Permanent Disability” means the Executive is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, within the meaning of
Code section 409A and Treasury Regulation section









9





--------------------------------------------------------------------------------





1.409A-3(i)(4)(i)(A) or any successor thereto. A determination of Permanent
Disability, for purposes of payment under this Agreement, will be made by the
Corporation’s disability insurance plan administrator or insurer.


2.15
“Proprietary Information” shall have the meaning ascribed thereto in Section 3.



2.16
“Prorated Bonus” shall mean the target annual incentive (at $1.00 per unit)
under the Corporation’s Management Incentive Compensation Program for the fiscal
year in which the date of death or the determination of Permanent Disability
occurs, prorated for the actual period of service for that fiscal year.



2.17
“PTO Policy” shall mean the Corporation’s Paid Time Off Policy, to which the
Executive is a participant at the time of termination of employment.



2.18
“Separation from Service” within the meaning of Code section 409A and Treasury
Regulation section 1.409A-1(h) or any successor thereto, shall mean the date an
Executive retires, dies or otherwise has a termination of employment with the
Service Recipient. In accordance with Treasury Regulation section 1.409A-1(h) or
any successor thereto, if an Executive is on a period of leave that exceeds six
months and the Executive does not retain a right to reemployment under an
applicable statute or by contract, the employment relationship is deemed to
terminate on the first date immediately following such six-month period, and
also, an Executive is presumed to have separated from service where the level of
bona fide services performed (whether as an employee or an independent
contractor) decreases to a level equal to 20 percent or less of the average
level of services performed (whether as an employee or an independent
contractor) by the Executive during the immediately preceding 36-month period
(or the full period of service to the Service Recipient if the employee has been
providing services for less than the 36-month period).



2.19
“Separation Pay Plan” means the J. C. Penney Corporation, Inc. Separation Pay
Plan as such plan may be amended from time to time, including any successor plan
or program that replaces the Separation Pay Plan.



2.20
“Service Recipient” shall mean the person, within the meaning of Treasury
Regulation section 1.409A-1(g) or any successor thereto, for whom the services
are performed and with respect to whom the legally binding right to compensation
arises, and all persons with whom such person would be considered a single
employer under Code section 414(b) (employees of controlled group of
corporations), and all persons with whom such person would be considered







10





--------------------------------------------------------------------------------





a single employer under Code section 414(c) (employees of partnerships,
proprietorships, etc., under common control), using the “at least 50 percent”
ownership standard, within the meaning of Code section 409A and Treasury
Regulation section 1.409A-1(h)(3) or any successor thereto.


2.21
“Severance Bonus” shall mean the actual incentive compensation payable to the
Executive under the terms of the Management Incentive Compensation Program for
the fiscal year in which the Executive experiences an Involuntary Separation
from Service other than for Cause, prorated for the Executive’s actual period of
service for the fiscal year, less any amounts previously paid to the Executive
under the incentive compensation program for that fiscal year. If the incentive
compensation formula under the Management Incentive Compensation Program for the
fiscal year in which the Executive’s Involuntary Separation from Service other
than for Cause occurs includes an individual performance component/goal, for
purposes of calculating the actual incentive compensation payable to the
Executive for that fiscal year the portion of the incentive compensation
attributable to the achievement of the individual performance component/goal
will be determined at target for that fiscal year.



2.22
“Severance Period” shall mean the following period, based on the Executive’s
title at the time of termination of the Executive’s employment with the
Corporation:

Title                        Severance Period
Executive Vice Presidents and above        18 months
Senior Vice Presidents            12 months


2.23
“Voluntary Separation from Service” shall mean a Separation from Service other
than as a result of the Executive’s death, Permanent Disability, or an
Involuntary Separation from Service.



3.
Covenants and Representations of the Executive. The Executive hereby
acknowledges that the Executive’s duties to the Corporation require access to
and creation of the Corporation’s confidential or proprietary information and
trade secrets (collectively, the “Proprietary Information”). The Proprietary
Information has been and will continue to be developed by the Corporation and
its subsidiaries and affiliates at substantial cost and constitutes valuable and
unique property of the Corporation. The Executive further acknowledges that due
to the nature of the Executive’s position, the Executive will have access to
Proprietary Information affecting plans and operations in every







11





--------------------------------------------------------------------------------





location in which the Corporation (and its subsidiaries and affiliates) does
business or plans to do business throughout the world, and the Executive’s
decisions and recommendations on behalf of the Corporation may affect its
operations throughout the world. Accordingly, the Executive acknowledges that
the foregoing makes it reasonably necessary for the protection of the
Corporation’s business interests that the Executive agree to the following
covenants in connection with the Executive’s Involuntary Separation from Service
other than for Cause and receipt of benefits under this Agreement or the
Executive’s Voluntary Separation from Service:


3.1
Confidentiality. The Executive hereby covenants and agrees that the Executive
shall not, without the prior written consent of the Corporation, during the
Executive’s employment with the Corporation or at any time thereafter disclose
to any person not employed by the Corporation, or use in connection with
engaging in competition with the Corporation, any Proprietary Information of the
Corporation.



(a)
It is expressly understood and agreed that the Corporation’s Proprietary
Information is all nonpublic information relating to the Corporation’s business,
including but not limited to information, plans and strategies regarding
suppliers, pricing, marketing, customers, hiring and terminations, employee
performance and evaluations, internal reviews and investigations, short term and
long range plans, acquisitions and divestitures, advertising, information
systems, sales objectives and performance, as well as any other nonpublic
information, the nondisclosure of which may provide a competitive or economic
advantage to the Corporation. Proprietary Information shall not be deemed to
have become public for purposes of this Agreement where it has been disclosed or
made public by or through anyone acting in violation of a contractual, ethical,
or legal responsibility to maintain its confidentiality.



(b)
In the event the Executive receives a subpoena, court order or other summons
that may require the Executive to disclose Proprietary Information, on pain of
civil or criminal penalty, the Executive will promptly give notice to the
Corporation of the subpoena or summons and provide the Corporation an
opportunity to appear at the Corporation’s expense and challenge the disclosure
of its Proprietary Information, and the Executive shall provide reasonable
cooperation to the Corporation for purposes of affording the Corporation the
opportunity to prevent the disclosure of the Corporation’s Proprietary
Information.



(c)
Nothing in this Agreement shall restrict the Executive from, directly or
indirectly, initiating communications with or responding to any inquiry from, or
providing testimony before, the Securities and Exchange Commission (“SEC”),
Financial Industries Regulatory Authority (“FINRA”), or any other
self-regulatory organization or state or federal regulatory authority.











12





--------------------------------------------------------------------------------







3.2
Nonsolicitation of Employees. The Executive hereby covenants and agrees that
during the Executive’s employment with the Corporation and, in the event the
Executive has a Voluntary Separation from Service or will receive or has
received the severance benefits provided for in Section 1.4, for a period equal
to the Severance Period thereafter, the Executive shall not, without the prior
written consent of the Corporation, on the Executive’s own behalf or on the
behalf of any person, firm or company, directly or indirectly, attempt to
influence, persuade or induce, or assist any other person in so persuading or
inducing, any of the employees of the Corporation (or any of its subsidiaries or
affiliates) to give up his or her employment with the Corporation (or any of its
subsidiaries or affiliates), and the Executive shall not directly or indirectly
solicit or hire employees of the Corporation (or any of its subsidiaries or
affiliates) for employment with any other employer, without regard to whether
that employer is a Competing Business, as defined in section 3.4(b), below.



3.3
Noninterference with Business Relations. The Executive hereby covenants and
agrees that during the Executive’s employment with the Corporation and, in the
event the Executive has a Voluntary Separation from Service or will receive or
has received the severance benefits provided for in Section 1.4, for a period
equal to the Severance Period thereafter, the Executive shall not, without the
prior written consent of the Corporation, on the Executive’s own behalf or on
the behalf of any person, firm or company, directly or indirectly, attempt to
influence, persuade or induce, or assist any other person in so persuading or
inducing, any person, firm or company to cease doing business with, reduce its
business with, or decline to commence a business relationship with, the
Corporation (or any of its subsidiaries or affiliates).



3.4
Noncompetition.



(a)
The Executive covenants that during the Executive’s employment with the
Corporation and, in the event the Executive has a Voluntary Separation from
Service or will receive or has received the severance benefits provided for in
Section 1.4, for a period equal to the Severance Period thereafter, the
Executive will not, except as otherwise provided for in this Section 3.4,
undertake any work for a Competing Business, as defined in Section 3.4(b).



(b)
As used in this Agreement, the term “Competing Business” shall specifically
include, but not be limited to:



(i)
Amazon.com, Inc., Burlington Stores, Inc., Kohl’s Corporation, Lowe’s Companies,
Inc., Macy’s, Inc., Target Corporation, The TJX Companies, Inc., Ross Stores,
Inc., Walmart Inc., and any of their respective subsidiaries or affiliates, or







13





--------------------------------------------------------------------------------







(ii)
any business (A) that, at any time during the Severance Period, competes
directly with the Corporation through sales of merchandise or services in the
United States or another country or commonwealth in which the Corporation,
including its divisions, affiliates and licensees, operates, and (B) where the
Executive performs services, whether paid or unpaid, in any capacity, including
as an officer, director, owner, consultant, employee, agent, or representative,
where such services involve the performance of (x) substantially similar duties
or oversight responsibilities as those performed by the Executive at any time
during the 12-month period preceding the Executive’s termination from the
Corporation for any reason, or (y) greater duties or responsibilities that
include such substantially similar duties or oversight responsibilities as those
referred to in (x); or

(iii)
any business that provides buying office or sourcing services to any business of
the types referred to in this Section 3.4(b).

(c)
For purposes of this section, the restrictions on working for a Competing
Business shall include working at any location within the United States or
Puerto Rico. Executive acknowledges that the Corporation is a national retailer
with operations throughout the United States and Puerto Rico and that the duties
and responsibilities that the Executive performs, or will perform, for the
Corporation directly impact the Corporation’s ability to compete with a
Competing Business in a nationwide marketplace. Executive further acknowledges
that Executive has, or will have, access to sensitive and confidential
information of the Corporation that relates to the Corporation’s ability to
compete in a nationwide marketplace.



3.5
Non-Disparagement. The Executive covenants that the Executive will not make any
statement or representation, oral or written, that could adversely affect the
reputation, image, goodwill or commercial interests of the Corporation. This
provision will be construed as broadly as state or federal law permits, but no
more broadly than permitted by state or federal law. This provision is not
intended to and does not prohibit the Executive from participating in a
governmental investigation concerning the Corporation, or providing truthful
testimony in any lawsuit, arbitration, mediation, negotiation or other matter.



3.6
Injunctive Relief. If the Executive shall breach any of the covenants contained
in this Section 3, the Corporation shall have no further obligation to make any
payment to the Executive pursuant to this Agreement and may recover from the
Executive all such damages as it may be entitled to under the terms of this
Agreement, any other agreement between the Corporation and the Executive, at
law, or in equity. In addition, the Executive acknowledges that any such











14





--------------------------------------------------------------------------------





breach is likely to result in immediate and irreparable harm to the Corporation
for which money damages are likely to be inadequate. Accordingly, the Executive
consents to injunctive and other appropriate equitable relief without the
necessity of bond in excess of $500.00 upon the institution of proceedings
therefor by the Corporation in order to protect the Corporation’s rights
hereunder.


4.
Employment-at-Will. Notwithstanding any provision in this Agreement to the
contrary, the Executive hereby acknowledges and agrees that the Executive’s
employment with the Corporation is for an unspecified duration and constitutes
“at-will” employment, and the Executive further acknowledges and agrees that
this employment relationship may be terminated at any time, with or without
Cause or for any or no Cause, at the option either of the Corporation or the
Executive.



5.
Miscellaneous Provisions.



5.1
Execution and Delivery of this Agreement. You will have 90 days following the
later of (i) your effective date of employment, or (ii) the date you receive a
copy of this Agreement, either physically or electronically, to execute and
return this Agreement evidencing your acceptance of its terms and your agreement
to be bound by the restrictive covenants under Section 3 of this Agreement in
connection with your Voluntary Separation from Service or your Involuntary
Separation from Service other than for Cause in order to receive the benefits
under this Agreement in connection with your Involuntary Separation from Service
other than for Cause. Failure to timely deliver an executed version of this
Agreement within the timeframe provided in this Section 5.1 shall be evidence of
your waiver of the benefits under this Agreement.



5.2
Dispute Resolution. Any dispute between the parties under this Agreement shall
be resolved (except as provided below) through informal binding mandatory
arbitration by an arbitrator selected under the rules of the American
Arbitration Association for arbitration of employment disputes (located in the
city in which the Corporation’s principal executive offices are based) and the
arbitration shall be conducted in that location under the rules of said
Association. Each party shall be entitled to present evidence and argument to
the arbitrator. The arbitrator shall have the right only to interpret and apply
the provisions of this Agreement and may not change any of its provisions,
except as expressly provided in Section 3.4 and only in the event the
Corporation has not brought an action in a court of competent jurisdiction to
enforce the covenants in Section 3. The arbitrator shall permit reasonable
pre-hearing discovery of facts, to the extent necessary to establish a claim or
a defense to a claim, subject to supervision by



















15





--------------------------------------------------------------------------------





he arbitrator. The determination of the arbitrator shall be conclusive and
binding upon the parties and judgment upon the same may be entered in any court
having jurisdiction thereof. The arbitrator shall give written notice to the
parties stating the arbitrator’s determination, and shall furnish to each party
a signed copy of such determination. The expenses of arbitration shall be borne
equally by the Corporation and the Executive or as the arbitrator equitably
determines consistent with the application of state or federal law; provided,
however, that the Executive’s share of such expenses shall not exceed the
maximum permitted by law. To the extent applicable, in accordance with Code
section 409A and Treasury Regulation section 1.409A-3(i)(1)(iv)(A) or any
successor thereto, any payments or reimbursement of arbitration expenses which
the Corporation is required to make under the foregoing provision shall meet the
requirements below. The Corporation shall reimburse the Executive for any such
expenses, promptly upon delivery of reasonable documentation, provided, however,
all invoices for reimbursement of expenses must be submitted to the Corporation
and paid in a lump sum payment by the end of the calendar year following the
calendar year in which the expense was incurred. All expenses must be incurred
within a 20 year period following the Separation from Service. The amount of
expenses paid or eligible for reimbursement in one year under this Section 5.1
shall not affect the expenses paid or eligible for reimbursement in any other
taxable year. The right to payment or reimbursement under this Section 5.1 shall
not be subject to liquidation or exchange for another benefit.


Any arbitration or action pursuant to this Section 5.1 shall be governed by and
construed in accordance with the substantive laws of the State of Texas and,
where applicable, federal law, without giving effect to the principles of
conflict of laws of such State. The mandatory arbitration provisions of this
Section 5.1 shall supersede in their entirety the J.C. Penney Alternative, a
dispute resolution program generally applicable to employment terminations, any
existing Binding Mandatory Arbitration Agreement between Executive and the
Corporation, and the JCPenney Rules of Employment Arbitration, in the limited
context of claims regarding the enforcement of this Agreement. Any other claims
shall be resolved by J. C. Penney Alternative, a dispute resolution program
generally applicable to employment terminations, any existing Binding Mandatory
Arbitration Agreement between Executive and the Corporation, and the JCPenney
Rules of Employment Arbitration. Executive explicitly waives, and may not
litigate, any multi-party claims or claims available in multi-party litigation,
such as class actions.










16









--------------------------------------------------------------------------------





Notwithstanding the foregoing, the Corporation shall not be required to seek or
participate in arbitration regarding any actual or threatened breach of the
Executive’s covenants in Section 3, but may pursue its remedies, including
temporary or permanent injunctive relief, for such breach in a court of
competent jurisdiction in the city in which the Corporation’s principal
executive offices are based, or in the sole discretion of the Corporation, in a
court of competent jurisdiction where the Executive has committed or is
threatening to commit a breach of the Executive’s covenants, and no arbitrator
may make any ruling inconsistent with the findings or rulings of such court.
5.3
Binding on Successors; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Executive, the Corporation and each of their
respective successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable;
provided however, that neither this Agreement nor any rights or obligations
hereunder shall be assignable or otherwise subject to hypothecation by the
Executive (except by will or by operation of the laws of intestate succession)
or by the Corporation except that the Corporation may assign this Agreement to
any successor (whether by merger, purchase or otherwise) to all or substantially
all of the stock, assets or businesses of the Corporation, if such successor
expressly agrees to assume the obligations of the Corporation hereunder.



5.4
Governing Law. This Agreement shall be governed, construed, interpreted, and
enforced in accordance with the substantive law of the State of Texas and
federal law, without regard to conflicts of law principles, except as expressly
provided herein. In the event the Corporation exercises its discretion under
Section 5.1 of this Agreement to bring an action to enforce the covenants
contained in Section 3 of this Agreement in a court of competent jurisdiction
where the Executive has breached or threatened to breach such covenants, and in
no other event, the parties agree that the court may apply the law of the
jurisdiction in which such action is pending in order to enforce the covenants
to the fullest extent permissible.



5.5
Severability. Any provision of this Agreement that is deemed invalid, illegal or
unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective, to the extent of such invalidity, illegality or unenforceability,
without affecting in any way the remaining provisions hereof in such
jurisdiction or rendering that or any other provisions of this Agreement
invalid, illegal or unenforceable in any other jurisdiction. If any covenant in
Section 3 should be deemed invalid, illegal or unenforceable because its time,
geographical area, or restricted activity, is considered excessive, such
covenant shall be modified to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.















17





--------------------------------------------------------------------------------







5.6
Notices. For all purposes of this Agreement, all communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof confirmed), or five business days after
having been mailed by United States registered or certified mail, return receipt
requested, postage prepaid, or three business days after having been sent by a
nationally recognized overnight courier service, addressed to the Corporation at
its principal executive office, c/o the Corporation’s General Counsel, and to
the Executive at the Executive’s principal residence, or to such other address
as any party may have furnished to the other in writing and in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.



5.7
Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together shall
constitute one and the same Agreement.



5.8
Entire Agreement. The terms of this Agreement are intended by the parties to be
the final expression of their agreement with respect to the Executive’s
employment by the Corporation and may not be contradicted by evidence of any
prior or contemporaneous agreement. The parties further intend that this
Agreement shall constitute the complete and exclusive statement of its terms and
that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceedings to vary the terms of this Agreement.



5.9
Amendments; Waivers. This Agreement may not be modified, amended, or terminated
except by an instrument in writing, approved by the Corporation and signed by
the Executive and the Corporation. Failure on the part of either party to
complain of any action or omission, breach or default on the part of the other
party, no matter how long the same may continue, shall never be deemed to be a
waiver of any rights or remedies hereunder, at law or in equity. The Executive
or the Corporation may waive compliance by the other party with any provision of
this Agreement that such other party was or is obligated to comply with or
perform only through an executed writing; provided, however, that such waiver
shall not operate as a waiver of, or estoppel with respect to, any other or
subsequent failure.



5.10
No Inconsistent Actions. The parties hereto shall not voluntarily undertake or
fail to undertake any action or course of action that is inconsistent with the
provisions or essential intent of this Agreement. Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.

















18





--------------------------------------------------------------------------------







5.11
Headings, Section References, and Recitations. The headings used in this
Agreement are intended for convenience or reference only and shall not in any
manner amplify, limit, modify or otherwise be used in the construction or
interpretation of any provision of this Agreement. All section references are to
sections of this Agreement, unless otherwise noted. The Recitations contained at
the beginning of this Agreement are intended to be a part of this Agreement.



5.12
Beneficiaries. The Executive shall be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following the Executive’s
death, and may change such election, in either case by giving the Corporation
written notice thereof in accordance with Section 5.5. In the event of the
Executive’s death or a judicial determination of the Executive’s incompetence,
reference in this Agreement to the “Executive” shall be deemed, where
appropriate, to be the Executive’s beneficiary, estate or other legal
representative.



5.13
Withholding. The Corporation shall be entitled to withhold from payment any
amount of withholding required by law.



5.14
Installments. For purposes of applying section 409A of the Code to this
Agreement, each separately identified amount the Executive is entitled to
receive under this Agreement shall be treated as a separate payment. In
addition, to the extent permitted under section 409A of the Code, the right to
receive any installment payments under this Agreement shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment shall at all times be considered a separate and distinct
payment.



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
J. C. Penney Corporation, Inc.


By:     
Name:     
Title:     




Executive




Name:     
Title:     
















19



